The witness should answer any and all questions tending merely to establish the relationship of attorney and client in the New York county probate proceedings. The documents and papers to be produced in connection with his examination should be limited to the same purpose. This, we think, is the clear purport of the order appealed from in the light of Special Term’s opinion. We are further of opinion, however, that the witness need not answer questions 106 and 107. They relate to the proceedings in Rhode Island. Order unanimously modified by denying motion to compel answers with respect to questions 106 and 107, and, as so modified, affirmed, with twenty dollars costs and disbursements to the respondent. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.